DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond; Russell J. et al. (US 4500311 A) in view of Romkee; D. Scott (US 5603730 A).
Regarding claim 9, Redmond discloses an anchor drain for connecting a surgical drain to a fluid collection apparatus (col. 1, lines 5-10, external ventricular drainage assembly; col. 2, lines 34-48, assembly 10); 
the surgical drain comprising an outlet lumen and a ventricular catheter (col. 2, lines 34-48, ventricular drain 12), the anchor drain comprising:
a body which comprises a connection lug outside the body of a patient (col. 2, lines 53-58, catheter connector 20 can be a connector which provides either a slip fit … connection to a port on the valve);
the connection lug is insertable within the outlet lumen of the surgical drain exiting out through skin of the patient (col. 2, lines 53-58, catheter connector 20 can be a … slip fit);
the connection lug having a conduit extending therethrough to connect the outlet lumen of the surgical drain to an outlet defined by the body for connecting the body with the fluid collection apparatus (Fig. 1, a drainage path extends from the patient’s ventricle 13 to the collection reservoir 46, therefore a conduit also extends through catheter connector 20);
the connection lug comprising a profiled outer surface that resists disconnection of the surgical drain from the anchor drain, and wherein the connection lug exhibits sufficient rigidity to resist occlusion of the conduit (col. 2, lines 53-58, catheter connector 20 can be … a slip fit).
Redmond teaches the invention substantially as claimed by Applicant with the exception of a suture tied about the anchor drain and configured to be tied to a patient. Romkee discloses a suture sleeve (col. 1, lines 40-47; cols. 1-2, lines 65-6, suture sleeve 24), comprising:
a body which comprises a connection lug (col. 2, lines 7-20, tapered end segments 40, 42);
the connection lug having a conduit extending therethrough (col. 2, lines 7-20, suture sleeve 24 has an elongated tube shaped body 28 defining a central elongated bore 30);
the connection lug comprising a profiled outer surface (col. 2, lines 7-20, tapered end segments 40, 42); and
wherein the connection lug exhibits sufficient rigidity to resist occlusion, wherein a single suture is tied about a portion of the connection lug, wherein the single suture is configured to be tied to the skin of the patient (col. 2, lines 48-60, their narrower widths relative to the length of segment 38 defines a pair of suture grooves 74, 76; col. 3, lines 30-41, the securement is made by looping sutures 80, 82 about the body at each of the grooves 74, 76, and tying the sutures through adjacent tissue or the vein 22). 
Regarding the limitation of a single suture configured to be tied to the skin of the patient, Romkee describes that the sleeve is fastened to a patient with a suture tied around the sleeve and also to the patient (col. 3, lines 30-41). A skilled artisan would have been able to modify Redmond with the suturing technique of Romkee by tying a suture around catheter connector 20 of Redmond and also to the patient’s skin. Suture tab 18 of Redmond can be omitted by instead tying a suture around the catheter connector 20 and sewing it through the patient’s skin. Alternatively, Redmond can be modified by integrating suture tabs into valve 22 according to the example of tabs 32, 34 of Romkee. 
In this way, Romkee consolidates the number of structures required to fasten an implantable device to a patient. One would be motivated to modify Redmond with the suturing technique of Romkee since Redmond otherwise relies on a series of discrete elements (catheter guide 16 and suture tab 18). Therefore, it would have been obvious to modify Redmond with the suturing technique of Romkee in order to minimize the number of components required to fasten the device to a patient. 

Regarding claims 10 and 11, Redmond discloses that the connection lug bears a bulging profile or annularly-bulging profile at the portion of the lug that is insertable within the outlet lumen of the surgical drain (col. 2, lines 53-58, Fig. 1, catheter connector 20 can be a … slip fit).

Regarding claim 13, Redmond lacks a body further comprising a flange. Romkee discloses a body comprising a flange that bears a hole to facilitate suturing of the body to a surface of a patient (col. 2, lines 48-60, each tab 32, 34 defines a respective hole 86, 88, which may serve for anchoring the sleeve with sutures).
Romkee consolidates a collection of fastening elements into a single component. Regarding rationale and motivation to modify Redmond with the suturing technique and structures of Romkee, see discussion of claim 9 above. 
 
Response to Arguments
Applicant’s arguments filed 15 March 2021 regarding the rejection of claims 9-11 and 13 as amended, under 35 USC § 103 over Redmond and Romkee, have been fully considered but are not persuasive. Therefore, the rejection is maintained. 
Applicant submits that first, assuming for the sake of argument that the "catheter" is the same as the claimed surgical drain, Redmond does not teach that the catheter connector 20 provides a slip fit connection to the outlet lumen of the catheter (remarks p. 5). Applicant reasons that rather, Redmond teaches that the catheter connector provides a slip fit connection to a port on the valve (remarks p. 5). Examiner responds that Redmond explicitly discloses a catheter connector 20 that provides a slip fit connection to the outlet lumen of the catheter (col. 2, lines 53-58, the catheter connector 20 can be a connector which provides either a slip fit … to a port on the valve). In this context, the “port on the valve” refers to the inlet port 24 which is contiguous with the catheter connector 20. In Fig. 1, Redmond shows that catheter connector 20 is configured to be inserted into the left end of catheter 14. 
Applicant asserts that Redmond does not teach that the connection lug is insertable within the outlet lumen of the surgical drain (remarks p. 5). Applicant reasons that all Redmond teaches is that the catheter connector 20 provides a slip fit connection but is silent on whether the catheter connector 20 slides over the catheter outlet or is insertable within the outlet lumen of the catheter (remarks p. 5). Examiner notes that Redmond depicts catheter connector 20 as having a tapered shape. Tapered connectors are notoriously common among flexible tube connectors, and operate by inserting a truncated cone-shaped interface into the lumen of a flexible tube. For example, Madsen; Joseph et al. (US 20160038724 A1) discloses another example of tapered connectors configured to provide a slip fit or friction fit (¶ [0035], the conduit 38 is coupled to a proximal port 40 and a distal port 42 … the ports include couplings that can attach to the catheter tube and the tube leading to the shunt valve). 

    PNG
    media_image1.png
    555
    953
    media_image1.png
    Greyscale

Applicant contends that the catheter connector 20 providing a slip fit connection (Redmond Col. 2, lines 53-58) does not teach or suggest the connection lug comprising a profiled outer surface that resists disconnection of the surgical drain from the anchor drain and that connection lug exhibits sufficient rigidity to resist occlusion of the conduit (remarks p. 5). Examiner replies that in Fig. 2, Redmond shows that catheter connector 20 has a tapered shape. Claim 9 does not specify the geometry of the connection lug beyond having a profiled outer surface and resisting disconnection. Redmond’s catheter connector 20 can be presumed to resist disconnection, since it is configured as a long-term drainage system. Redmond also calls for preventing the ingress of bacteria (col. 1, lines 30-43). Preventing disconnection is consistent with this goal, since it will preserve the integrity of the fluid system and exclude contaminants.  
Applicant submits that Romkee is non-analogous art because it is not reasonably pertinent to the particular problem the inventor is trying to solve - an integral connecting anchoring unit outside a patient's body to connect to a surgical drain where a single suture is all that is required to connect the two, guaranteeing two things: a substantially stronger system than currently exists in terms of disconnection and pull-out strength, and in ensuring a patent lumen (remarks p. 6). Examiner responds that Romkee is directed to a connector comprising tapered segments and that is also configured to be sutured to a site on a patient. Although Romkee describes an application where the connector is implanted under a patient’s skin, the connector is fully capable of being sutured to an external site. Importantly, Romkee relies on one or more sutures to affix the connector and prevent it from dislodging (col. 1, lines 29-31, the sleeve may be … sutured to the vein or other adjacent tissue). 
Applicant asserts that the suture sleeve for implantable lead of Romkee has no issue with occlusion as it is used for fixing an electrical wire, and there is no tie-down problem with the suture sleeve (as opposed to a ventricular drain) (remarks p. 6). Examiner acknowledges that Romkee lacks a ventricular drain and instead describes a fixing device for an electrical wire. However, Romkee does solve the problem of anchoring and securing a conduit to a tissue site on a patient. Additionally, Romkee relies on wing-shaped suture tabs to secure the device, in the same manner as Redmond. 
Applicant contends that Romkee does not teach or suggest the claimed anchor drain having a connection lug at Col. 2, lines 7-20 and lines 48-60 or elsewhere, and is insufficient to remedy the deficiencies in Redmond (remarks p. 6). Examiner notes that Romkee explicitly discloses a connection lug, which comprises a rigid material (col. 2, lines 61-65, the suture sleeve is an integral unit formed of a resilient elastomer such as polyurethane … may be formed of a composite of elastomer and a semi rigid leaf spring molded into the elastomeric center segment 38). 
Applicant submits that by tying the sutures to encircle the body at the grooves, the gaping aperture 70 is narrowed, and the body is cinched tightly to the lead (remarks p. 7). Applicant reasons that claim 9, in contrast, requires "a single suture is tied about a portion of the anchor drain" (remarks p. 7). Examiner replies that Romkee appears to describe how individual sutures 80, 82 are tied around each of grooves 74, 76, respectively. A skilled artisan would have been able to modify Redmond with the suturing technique of Romkee by tying a suture around the narrow proximal segment of catheter connector 20. Redmond discloses a single tapered connector and can therefore accommodate a single suture around catheter connector 20. 
Applicant asserts that the Examiner has not explained why one skilled in the art would abandon the provision of sutures and tabs in favor of a single suture (remarks p. 7). Examiner responds that Romkee provides a consolidated version of a tissue interface. By relying on a single component to attach a conduit instead of a separate lug and suture tab, Romkee makes the device easier for a surgeon to attach. Although Romkee lacks a fluid conduit, Romkee describes that the connection lug can constrict around a wire to thereby grip or hold it (col. 3, lines 18-24, when the tabs are released to the tighter position, the central portion of the bore grips the lead, preventing the sleeve from sliding readily along the lead). Likewise, tying a suture around the outer surface of an attached drainage tube will prevent it from dislodging from the connection lug. 
Applicant submits that one skilled in the art would not have been able to modify Redmond with the suturing technique of Romkee and in so modifying Redmond in the manner suggested by the Romkee reference would (i) forego the benefits taught by Redmond (from having catheter guide 16 and suture tab 18) and (ii) not result in a single suture tied about a portion of the anchor drain (remarks p. 7). Examiner replies that modifying Redmond with the suturing technique of Romkee will consolidate the number of components in the system, by permitting a surgeon to simultaneously anchor the connection lug and fasten a surgical drain. The modification will also provide a single suture tied around the connection lug, since Romkee describes that individual sutures are tied around each of grooves 74, 76 (col. 3, lines 30-41).
Applicant respectfully submits that the proposed modification would have resulted in an 'inoperable' ventricular drainage assembly (remarks p. 7). Examiner notes that the proposed changes do not prevent fluid from passing through catheter 14, valve 22 and tubing 36 of Redmond. The changes only alter how the system attaches to the patient’s skin, by consolidating the number of suture points. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781